 1                                                                   HONORABLE THOMAS S. ZILLY
                                                                      HEARING DATE: January 9, 2020
 2                                                                     WITHOUT ORAL ARGUMENT
 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9    LINDA HIRT, an individual,
10                                       Plaintiff,             No. 2:19-cv-02054
11             v.                                               STIPULATED MOTION AND
                                                                ORDER TO EXTEND
12    KAISER FOUNDATION HEALTH PLAN OF                          DEFENDANTS’ ANSWER
      WASHINGTON, a Washington Public Benefits                  DEADLINE
13    Corporation, and MATRIX ABSENCE
      MANAGEMENT, INC., a foreign corporation,
14
                                         Defendants.
15

16                                                     STIPULATION

17             Plaintiff Linda Hirt and Defendant Kaiser Foundation Health Plan of Washington (“the

18    parties”), by and through their attorneys of record, respectfully request that the Court enter an

19    Order extending the time to answer the Plaintiff’s Complaint to Friday, January 31, 2020.

20             In support of this request, the parties represent the following to the Court:

21             1.        On December 18, 2019, Plaintiff filed the above-captioned lawsuit. See Docket

22                       No. 1.

23             2.        Copies of the Summons and Complaint were served on Defendant Kaiser

24                       Foundation Health Plan of Washington on or about December 20, 2019. See

25                       Docket No. 4.

26             3.        Copies of the Summons and Complaint were served on Defendant Matrix

27                       Absence Management, Inc. on or about December 20, 2019. See Docket No. 5.
     STIPULATED MOTION AND ORDER TO EXTEND DEFENDANTS’                             Davis Wright Tremaine LLP
     ANSWER DEADLINE - 1                                                                    L AW O FFICE S
                                                                                      920 Fifth Avenue, Suite 3300
     (Case No. 2:19-cv-02054)                                                           Seattle, WA 98104-1610
      4843-1909-4448v.1 0009887-000081                                           206.622.3150 main · 206.757.7700 fax
 1             4.        Defendant Kaiser Foundation Health Plan of Washington has requested a brief

 2                       extension of the Answer deadline for both Defendants, and Plaintiff has agreed

 3                       to this request.

 4             5.        The parties stipulate to an extension of the deadline for Defendants’ Answer to

 5                       Plaintiff’s Complaint to Friday, January 31, 2020.

 6             Stipulated and respectfully submitted this 9th day of January, 2020.

 7     MACDONALD HOAGUE & BAYLESS                          DAVIS WRIGHT TREMAINE LLP
       Attorney for Plaintiff                              Attorneys for Kaiser Foundation Health Plan
 8
       Electronic signature added per email                of Washington
 9     authorization on January 9, 2020

10     By      /s/ Jeffrey L. Taren                        By      /s/ Victoria M. Slade
            Jeffrey L. Taren, WSBA #50275                       Sheehan Sullivan, WSBA #33189
11          MacDonald Hoague & Bayless                          Victoria M. Slade, WSBA #44597
            705 Second Avenue, Suite 1500                       920 Fifth Avenue, Suite 3300
12
            Seattle, WA 98104                                   Seattle, WA 98104-1610
13          Telephone: 206.622.1604                             Telephone: 206.622.3150
            Fax: 206.343.3961                                   Fax: 206.757.7700
14          Email: JeffreyT@mhb.com                             Email: sheehansullivan@dwt.com
                                                                Email: vickyslade@dwt.com
15

16

17                                                   ORDER
18             Pursuant to the Stipulation of the Plaintiff and Defendant Kaiser Foundation Health
19    Plan of Washington, docket no. 7, the deadline to file an Answer or response to Plaintiff’s
20    Complaint is EXTENDED to Friday, January 31, 2020.
21             DATED this 14th day of January, 2020.
22

23                                                            A
                                                              Thomas S. Zilly
24
                                                              United States District Judge
25

26

27
     STIPULATED MOTION AND ORDER TO EXTEND DEFENDANTS’                             Davis Wright Tremaine LLP
     ANSWER DEADLINE - 2                                                                    L AW O FFICE S
                                                                                      920 Fifth Avenue, Suite 3300
     (Case No. 2:19-cv-02054)                                                           Seattle, WA 98104-1610
      4843-1909-4448v.1 0009887-000081                                           206.622.3150 main · 206.757.7700 fax
